Citation Nr: 1130876	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  10-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a bilateral hammertoe deformity with bunions and blisters.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for circulatory problems of the bilateral lower extremities.

5.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976.  He also served in the Army Reserve from February 1976 to February 1980.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of rating actions of the Department of Veterans Affairs (VA), Regional Offices (RO).

Historically, in September 1991 the RO denied the Veteran's claim for a bilateral foot disability.  Subsequently in March 1992, the RO denied the Veteran's claims for service connection for pes planus; a hammertoe deformity with bunions and blisters; hypertension; and circulatory problems, lower extremities.

In September 1994 and July 1999, the Board remanded the Veteran's claims for service connection for pes planus; a hammertoe deformity with bunions and blisters; hypertension; and circulatory problems, lower extremities to the RO for further evidentiary development.
In February 2003 and March 2005, the Board denied entitlement to service connection for pes planus; a hammertoe deformity with bunions and blisters; hypertension; and circulatory problems, lower extremities.  The Veteran appealed those decisions to the United States Court of Appeals for Veterans Claims (CAVC).

In December 2003 and September 2006, the Court vacated and remanded February 2003 and March 2005 decisions of the Board for further development and re-adjudication.

In March 2004 and March 2007, the Board remanded the claims to the RO for further development.

Regarding the claim for service connection for PTSD, this matter originally comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating actions of the Department of Veterans Affairs (VA), Waco, Texas, Regional Office (RO) which found that new and material evidence to reopen a claim for service connection for PTSD had not been submitted.  

Historically service connection for PTSD had been denied by rating action in July 2003.  The denial was confirmed and continued in an unappealed April 2004 rating decision. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a video conference hearing in January 2011.  He also testified at two RO hearings in June 1992 and September 2007.   Transcripts of these proceeding have been associated with the claims file.  

The claims have recently been returned to the Board for appellate consideration.

In March 2011 prior to the Board's determination in this appeal, the Veteran's representative requested that the Veteran be allowed an additional 30 days until April 20, 2011 to submit additional evidence in support of his claim.  Subsequently, in April 2011, the appellant's representative submitted a letter containing a brief in support of the Veteran's claims.  This letter was, in essence, a restatement of the history and facts in this case which were previously considered by the Board.  Because this evidence is cumulative and duplicative of statements and evidence already of record, the Board concludes that a remand to the RO for the issuance of a supplemental statement of the case is not necessary in this case, and will proceed with adjudication of the claim.  See 38 C.F.R. § 20.1304(c).

Broadly construing the Veteran's contentions as having PTSD related to service, and given the findings of record, which include diagnoses of anxiety, depression,  and various other mental disorders, the Board has recharacterized the Veteran's claim as described on the title page as two separate issues, entitlement to service connection for an acquired psychiatric disorder, other than PTSD; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal as to entitlement to service connection for an acquired psychiatric disorder, other than PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Pes planus was not manifest during service or for many years thereafter, and there is no competent medical evidence of record relating pes planus to the Veteran's military service.

2.  A bilateral hammertoe deformity with bunions and blisters was not manifest during service or for many years thereafter, and there is no competent medical evidence of record relating a bilateral hammertoe deformity with bunions and blisters to the Veteran's military service.

3.  Hypertension was not manifest during service or for many years thereafter, and there is no competent medical evidence of record relating hypertension to the Veteran's military service; hypertension was not manifest to a compensable degree during the first post service year.

4.  Circulatory problem of the lower extremities, including varicose veins were not manifest during service or for many years thereafter, and there is no competent medical evidence of record relating a circulatory problem of the lower extremities, including varicose veins to the Veteran's military service.

5.  An April 2004 rating decision denied entitlement to service connection for PTSD.   In absence of a timely appeal, that decision is final.  

6.  The evidence associated with the claims file subsequent to the April 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Bilateral hammertoe deformities with bunions and blisters were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  Hypertension was not incurred in or aggravated by active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

4.  Circulatory problems of the lower extremities, including varicose veins were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

5.  The April 2004 rating decision which denied entitlement to service connection for PTSD is final; the evidence received since the April 2004 rating decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2002, February 2003, and December 2006 correspondence of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The appellant was adequately informed of the specific basis for the prior denial of his claim of entitlement to service connection for PTSD and of the type of evidence necessary to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).   

In any event, as the claims currently on appeal are denied, no disability ratings or effective dates are assigned and any deficiency as to such notice is moot.

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status, 2) existence of a disability, 3) a connection between the Veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the April 2002, February 2003, and December 2006 letters included the information on how VA determines the disability rating and effective date of a claim.  The claims were readjudicated in a November 2010 supplemental statement of the case (SSOC), thereby curing any timeliness defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran's active duty service treatment records (STRs) and his Army Reserve treatment records are apparently unavailable.  Multiple requests were made to the National Personnel Records Center (NPRC), a military records repository; the Adjutant General of Texas; and, numerous individual service military hospital installations in an attempt to locate any available treatment records.  The only active service treatment records available are the February 1974 enlistment examination and an Army Reserve quadrennial examination in January 1978 (two years after active service).  Copies of the Veteran's personnel records are in the file.  When, as here, at least a portion of the STRs are lost or missing, through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit- of-the-doubt rule, to assist him in developing his claim, and to explain the reasons and bases for its decision ...." See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Given the multiple unsuccessful attempts, evident from the record, by VA to obtain his complete STRs, the Board finds that additional attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2) and (c)(3).

Actual knowledge can be established by statements or actions by the claimant that demonstrate an awareness of what was necessary to substantiate his claims. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  In this case, it is clear from the Appellant's statements that he had actual knowledge that he needed medical evidence to establish a link between pes planus, bilateral hammertoe deformities with bunions and blisters, circulatory problems of the lower extremities, and hypertension and his active duty.  Further, the claimant's knowledge can be imputed to him through his representative.  In this case, he has been represented by Attorney Virginia A. Girard-Brady, an attorney well versed in Veterans' benefits law.  Clearly the Appellant's statements showed that he knew what was needed to prevail in this case.  As such, any notice error did not affect the essential fairness of the adjudication.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims.  The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, buddy statements, service, private, and VA medical records.  

In addition, the Veteran was afforded a meaningful opportunity to participate in the adjudication of the claims, and provided the opportunity to present pertinent evidence and testimony in several hearings, in light of the notice provided.  
Indeed, neither the appellant nor his representative has suggested that such an error, prejudicial or otherwise, exists.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  Hence, the case is ready for adjudication.

The medical evidence of record contains sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence for adjudicative purposes.  As to the issue based on receipt of new and material evidence, the VCAA left intact the requirement that a Veteran must first present new and material evidence in order to reopen a previously and finally denied claim before the duty to assist provisions of the VCAA are fully applicable to the claim.  38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The Board has reviewed the evidence in the Veteran's extensive five claims files that includes his numerous written contentions, lay statements, service personnel and treatment records, extensive private and VA medical records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


II. Service Connection

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service disease or injury (or in- service aggravation), "the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. Mar. 5, 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Disorders diagnosed after discharge may be service connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical evidence do not constitute competent medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to provide evidence of the presence of a disability; however, the probative value and credibility of his statements must be assessed.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006) (although a Veteran's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence).

Factual Background

At the January 2011 video conference hearing the Veteran testified that he first developed problems with flat feet, hammertoes, bunions, and varicose veins during service.  In basic training he began having swollen feet, and lots of corns.  He ran three miles each morning.  He needed wider boots and suffered a lot.  In Advanced Individual Training (AIT) he had big walks all night and his feet hurt.  He reportedly was seen in sick call many times regarding his feet.  His blisters and corns were treated by the medical corpsman.  In sick bay he was given cream for his feet and had his corns shaved, etc.  However he testified that he never had his feet examined by a doctor during his two years of active service.  He was examined two years later and diagnosed with flat feet.  Essentially, he noted, flat feet had not been previously observed because his arches flattened out only when he stood up and applied weight to his feet.  In service he was issued boots which were too small and he underwent severe training.  After service he worked in construction climbing ladders and his feet suffered.  His wife treated him by shaving his corns and treating his blisters.  He reported undergoing left great toe surgery twice for bunions about six months ago.  

Regarding hypertension, he testified that he was diagnosed with hypertension in service.  He noted that a doctor told him he had high blood pressure and he has been on medication since.  After service he stopped taking medication.   Through the years the condition returned and he has been diagnosed and treated for hypertension through the VAMC.

Regarding circulatory problems of the bilateral lower extremities, he noted that he had been diagnosed with varicose veins in service.  He contended that these were caused by the heavy exercise in service.

A review of the Veteran's service treatment records reveals that on enlistment examination in February 1974, his feet, vascular system and heart were normal.  His blood pressure was 112/64.  On quadrennial examination in January 1978 (two years after active service), his feet, vascular system, and heart were again noted as normal and blood pressure was 108/68.  
The service treatment records on file otherwise do not contain any other service treatment records.  

At a December 1991 VA general medical examination the Veteran reported that he was diagnosed as having hypertension after a motor vehicle accident in 1989.  He said he was now on medication and was totally asymptomatic.  He related that he was diagnosed as having varicose veins in 1976.  The diagnoses included a hammer toe deformity with blisters and bunions of both feet, pes planus, superficial varicose veins involving both lower extremities (asymptomatic), essential hypertension (not found at present).

A December 1991 VA podiatry examination report notes that the Veteran related having swollen feet on prolonged standing.  He said he had flat feet since childhood which first became symptomatic during basic training.  The impressions included congenital pes planus, and no hammer toe deformities on either foot.

An April 1995 VA foot examination report shows that the Veteran indicated that he was not aware of any deformities of the feet until he went into basic training. While in basic training, he said, he was prescribed special shoes because of flat feet, corns and calluses.  Following an examination, the diagnoses were moderate pes planus of the feet, and a hammertoe deformity of the 5th toe of the right foot.

An April 1995 VA arteries/veins examination report shows that the Veteran reported that he started having pain in his lower extremities in February 1994.  He noted that his private physician was unable to determine the etiology of his condition.  He also said he was told that he could have a possible circulatory condition of the lower extremities.  Following an examination, the diagnoses included peripheral vascular disease involving both lower extremities (not found at present).

An April 1995 VA hypertension examination report notes that the Veteran reported that in 1976, during a routine service examination, he was diagnosed as having hypertension.  He said he was treated on an outpatient basis, and received medication which he has been on ever since.  Following an examination, the diagnosis was essential hypertension.

An April 1995 VA X-ray of the feet revealed osteoarthritis changes on the left foot, and a normal right foot.

An April 1998 VA foot examination report shows that the Veteran reported having received foot treatment in service for blisters and corns.  He said he missed some duty due to foot pain.  He said he did not receive any special shoes or inserts. Following an examination, it was noted that he had mild pes planus, no hammertoes, and no appreciable varicose veins.

An August 1998 VA X-ray study of the feet revealed "negative bilateral feet."

A September 1998 VA foot examination report shows that the Veteran reported that during basic training in the 1970s he was given a pair of boots that were too tight.  He said the boots caused him to develop calluses and blisters.  He said he received treatment for his symptoms but was never given arch supports for his painful flat feet.  He also said he had varicose veins.  In 1988, he was diagnosed with aching painful bunions and hammertoes.  In 1989, it was noted he was treated for painful corns and hammertoe deformities.  Following examination, the diagnoses were flexible flat foot deformity of the feet, and mild hallux abductor valgus of the feet.

The claims file contains five volumes of duplicative and extensive private, William Beaumont Army Medical Center (WBAMC), and VAMC outpatient treatment records dated in the early 1990s to the present time.  These records reveal that the Veteran was treated for foot complaints, including pes planus, callosities, and hyperkeratosis, circulatory complaints of the lower extremities, and hypertension.  VAMC clinical records dated in 2003 refer to hallux limitus and note the Veteran was being seen following a left foot implant.  Other clinical record entries note he complained of a painful left big toe of several years, and hypertension was also recorded.  These records include, but are not limited to the following:

Private medical record in 1977 and 1979 noting the Veteran's blood pressure was 100/64 and 110/60 respectively.

Outpatient treatment records, dated in the late 1980s and early 1990s, show treatment for hypertension, varicosities, hammertoes, and bunion deformities.  He applied for safety shoes in the late 1980s and 1990s.  

VA outpatient treatment records dated in the early to mid 1990s reveal treatment for foot complaints, including pes planus, callosities, and hyperkeratosis.

November 1988 WBAMC treatment records note the Veteran was first diagnosed with hammertoes and bunion deformity, bilaterally.

June 1989 WBAMC treatment records note the Veteran was a 36 year old civil service worker who complained of pain for about 2 months in the left lateral great toe and medial 2nd toe.  He had received special safety shoes before his pain first began.  The diagnosis was hammertoes and soft corns, 1st & 2nd toes left, and calluses 1st & 5th metatarsal heads.

March 1991 WBAMC treatment records note the Veteran reported that his feet began to hurt during basic training and AIT while breaking in a pair of new boots resulting in swollen feet and calluses.

At a June 1992 RO hearing, the Veteran reported that he started having foot problems in service as he was given boots that were the wrong size.  He went to the dispensary 20 to 25 times for treatment of foot problems.  He was given treatment for corns and swollen feet.  He continued to have foot problems during his reserve service. He also had circulatory problems during active duty.  His veins jumped out of his skin.  He was on blood pressure medication.

May 2002 VAMC noted treatment for painful ingrown toenail and bilateral painful calluses and dry skin, plantar aspect, bilaterally.  There was lots of dry skin plantar aspect, right foot.  

November 2003 WBAMC treatment records note an orthopedic follow up visit for a right knee disorder.  During this visit he underwent neurological testing which found no motor or sensory disturbances of the lower extremities; and, no peripheral neuropathies were noted.  The feet and ankles were noted to be normal.

VA clinical records dated in 2003 refer to hallux limitus and note the Veteran was being seen following a left foot implant.  Other clinical record entries note he complained of a painful left big toe of several years, and hypertension was also recorded.

In November 1994 letters from Hq, 383d QM BN (petroleum pipeline)(terminal operating), 301 Ascara Rd., El Paso, Texas, it was affirmed that the Veteran was a member of that reserve unit from February 1976 to February 1977; The 900th QM  CO, 6400 Dyer Street, USARC, El Paso Texas affirmed that the Veteran was a member of that reserve unit from February 1977 to February 1980.

An April 1995 letter from the 900th QM  Co noted that there were no medical records for the Veteran at that unit and that any records would have been transferred to retired reserve control group.  

In May 1995, the National Personnel Records Center (NPRC) reported that no additional service medical records were on file. 

In July 1999 the Board remanded the claim to request the Veteran's complete service medical records (active duty and reserve) from the ARPERCEN, Code 11.

In March 2007 the Board again remanded the claims to comply with a September 2006 Court Order.  In its decision, the Court noted that while VA had previously requested records from military medical facilities at Fort Bliss, Fort Hood, Fort Irwin, Fort Lee, and Fort Leonard wood; these records were not directly requested from these facilities but instead the requests were made to the Texas Adjutant General's Office and the U.S. Army Reserve Personnel Center.  Consequently, the Board was directed to seek relevant medical records directly from the medical facilities indicated.  In addition The Board was requested to obtain any of the Veteran's service medical records that may be in Bamberg, Germany, noting that he had been stationed there from 1974 through 1976.

These facilities all responded noting the unavailability of any treatment records for the Veteran.  The File also contains memos to file noting that NPRC searches in September 2007, December 2007, and February 2008 found no additional medical records during service.  The Veteran was noted to have separated from the ready reserve in May 1979.

The Board notes that in response to assistance in developing his claim, the Veteran wrote in November 1994, that he had received the letter asking him to provide the name of the physician he reported had diagnosed varicose veins in 1976.  He noted that, "[yo]u ask me for information that took place 18 years ago.  I am not aware of his name and never was.  However, his progress notes should be in my medical file . . . .you also asked for paperwork from Clinica La Fe.  You will receive this paperwork from them.  However, you will not find much documentation relating to varicose veins, flat feet, or poor circulation treatment because they are only a preventive facility."

Analysis

The Veteran contends that he has current chronic pes planus, hammertoe deformity with bunions and blisters, circulatory problems of the bilateral lower extremities, and hypertension as a result of injuries incurred during service.  Therefore, he maintains that service connection is warranted for pes planus, hammertoe deformity with bunions and blisters, circulatory problems, lower extremities, and hypertension.  

Having carefully reviewed the very extensive record, the Board concludes that service connection for pes planus, hammertoe deformity with bunions and blisters, circulatory problems, lower extremities, and hypertension is not warranted.  

The record does not contain any treatment records from his two year period of active service other than his entrance examination in February 1974 and a Army Reserve physical examination in January 1978 after service which were both normal with no history of treatment, complaints, or diagnosis of pes planus, hammertoe deformity with bunions and blisters, circulatory problems, lower extremities, or hypertension.

The Veteran has alleged treatment for his claimed conditions at numerous military installations and army hospitals both in the Continental U.S.A and in Bamberg, Germany during active service.  The Board notes that the Veteran perfected an appeal to the March 1992 RO decision denying these claims.  After almost twenty years of sending requests for these treatment records, and multiple Board remands and Joint Remands of the Veteran's Court the records have remained unavailable.  

Regarding consideration of these claims under 38 C.F.R. § 3.303(b), as noted above, there is no indication in the available Veteran's service treatment records of a chronic bilateral foot disability, including pes planus, hammertoe deformity with bunions and blisters, or circulatory problems, lower extremities.  Neither is there evidence of hypertension in service or during the presumptive period after service.  

Moreover, in the December 1991 VA examination prior to the March 1992 RO decision, no hammertoe deformity was noted on either foot; no hypertension was found; and no circulation problems of the lower extremities other than asymptomatic superficial varicose veins were noted.

The current presence of pes planus, hammertoe deformity with bunions and blisters, circulatory problems, lower extremities, and hypertension is clearly shown in the record.  Significantly, however, the medical evidence does not tend to link any of these disorders to service.

The only evidence of record affirmatively showing that the pes planus, hammertoe deformity with bunions and blisters, circulatory problems, lower extremities, and hypertension condition are related to service is the Veteran's own statements and testimony.  Even if the Veteran in fact suffered from pes planus, hammertoe deformity with bunions and blisters, circulatory problems, lower extremities, and hypertension during military service, the Board finds that the weight of the evidence demonstrates that any such condition was acute and transitory, and resolved during service.  The Veteran did not experience continuous symptoms of pes planus, hammertoe deformity with bunions and blisters, circulatory problems, lower extremities, and hypertension since service.  His assertions are competent, but not credible.  

Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran himself may believe that his current pes planus, hammertoe deformity with bunions and blisters, circulatory problems, lower extremities, and hypertension conditions are related to service.  However, this question of etiology involves complex medical issues that he is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When weighing the medical and lay evidence of record, the weight of the evidence is against the claims and the benefits sought on appeal cannot be granted.  Therefore, neither direct nor presumptive service connection is warranted for pes planus, hammertoe deformity with bunions and blisters, circulatory problems, lower extremities, and hypertension.  The claims are denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims for service connection for pes planus, hammertoe deformity with bunions and blisters, circulatory problems, lower extremities, and hypertension.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


III.  New and material to reopen

The law provides that, if new and material evidence has been presented or secured with respect to matters that have been previously disallowed, those matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
 
The Court has held that, in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the April 2004 rating decision in light of the totality of the record.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the April 2004 rating decision consisted of the  February 1974 enlistment examination, and a quadrennial army reserve examination in January 1978, as well as rather extensive psychiatric treatment records from the VAMC mental health clinic, VAMC VASAT clinic, and WBAMC, as well as private treatment records as early as 1977.  None of the medical evidence at that time contained a diagnosis of PTSD.

Although the Veteran alleged that he was being treated for PTSD, he testified that his VA doctors would not diagnose him with PTSD because if they did they would have to grant him benefits.  Instead he testified that they diagnosed him with a "personality mood disorder."  
Service records reveal that the Veteran had no service in the Republic of Vietnam and no combat service.

In making the April 2004 rating decision, the RO noted that the Veteran did not have a diagnosis of PTSD.  The Board notes that there also is no medical evidence of any diagnosis of PTSD in the Veteran's medical records subsequent to that decision.

The evidence received since the April 2004 rating action includes duplicate copies of the previous evidence as well as additional written statements from the Veteran, and additional psychiatric treatment records from the VAMC mental health clinic, VAMC VASAT clinic, and WBAMC.  The records continue to not contain a diagnosis of PTSD.

While the appellant has offered his belief that he may have incurred PTSD during service, to the extent that he is attempting to present evidence regarding the etiology of a current disorder, such evidence is not new and material.  See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).  The appellant's contentions in this regard were previously of record, and his current contentions, being essentially the same are not new and material.

The additional evidence received since April 2004 does not relate to an unestablished fact necessary to substantiate the claim, that he does not have a diagnosis of PTSD, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  For this reason, the Board finds that while the evidence received since the April 2004 rating decision may contain some new evidence, it is not material.

Hence, there is no new and material evidence within the context of 38 C.F.R. § 3.156.  The claim to reopen is denied.  

Because appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine is not applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for a bilateral hammertoe deformity with bunions and blisters is denied.

Entitlement to service connection for circulatory problems of the bilateral lower extremities is denied.

Entitlement to service connection for hypertension is denied.

New and material evidence has not been presented, and the claim for service connection for PTSD is not reopened. 


REMAND

The Veteran contends that he was treated for mental health problems during military service and that since his discharge he has had continuous mental health problems.  The Board initially observes that the Veteran filed a claim for service connection for PTSD.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), and the evidence discussed below, the Board has restated the issue on appeal as two separate issues; the first which has been addressed in the decision section above, whether new and material evidence has been presented to reopen the claim for service connection for PTSD; and the claim for service connection for an acquired psychiatric disorder, other than PTSD, which is the addressed in this remand.

The Board notes that in Clemons the Court of Appeals for Veterans Claims (Court) indicated that it had jurisdiction to remand to the Board any matters that were reasonably raised below that the Board should have decided, with regard to a claim properly before the Court, but failed to do so.  The Court stated that a claim for benefits based on PTSD encompassed benefits based on an anxiety disorder and (or) a schizoid disorder because the evidence developed during the processing of the claim indicated that the symptoms for which that Veteran was seeking VA benefits may have been caused by an anxiety and (or) schizoid disorder.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 20 Vet. App. 79 (2006).

Though the Veteran was not diagnosed with a psychiatric disorder while in service, "the fact that a condition was not diagnosed cannot, by itself, serve to rebut a subsequent expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 (1991).  The Veteran's post-service treatment records reflect varying diagnoses of psychiatric disorders.  

An April 1996 VAMC mental health treatment record notes the Veteran reported feeling depressed, and was suicidal/homicidal.  He reportedly use to drink a lot but tapered down about 4 months ago.  He last drank yesterday "but just a little." "I really don't want to stop drinking, I've been involved in AA after that DWI ...."  

September 1998 VAMC mental health treatment records note the Veteran was seen as a walk in patient.  He asked for help to stop drinking.  He did no drink today, but drank to the point of passing out when he does drink.  He has had no long periods of sobriety.  He started drinking in service. 

December 1999 VAMC treatment records note the Veteran reported he began drinking in service when he was 19 or 20 years old.  He last drank 3 months ago.  When drinking he drank 8-10 beers a week.  He experienced withdrawal symptoms, and usually drank more than he intended.  The diagnosis was alcohol dependence.  

July to August 2001 VAMC treatment records note the Veteran reported smoking 1/2 pack of cigarettes daily, but did not drink.  

January 2002 VAMC treatment records note the Veteran underwent a problem drinking screening.  He reported no alcohol use during the past year.  He refused to participate in a tobacco cessation class.

February 2002 VAMC treatment records note the Veteran reported military sexual trauma (MST)

March 2002 VAMC VASAT treatment records note the Veteran reported taking a shower in service in a group shower room and another soldier touched him and offered him oral sex.  He consented and allowed the other soldier to proceed.  He reported feeling very guilty afterwards.  He never reported the incident or told anyone during service because he was told he could potentially be discharged.  He also reported difficulty with alcohol use.  He frequently drank to intoxication, usually on weekends, and reported some alcoholic blackouts.  He had a history of drinking and driving with a DWI and mandatory AAA attendance.   He was currently married and worked at a dermatology clinic at the William Beaumont Army Medical Center.  The diagnosis was alcohol dependence.

February 2003 WBAMC treatment records note the Veteran was seen complaining of depression and requesting refills of VA prescriptions.  A strong tobacco odor was noted.

October 2006 VAMC mental health treatment records revealed the Veteran had been treated since 2003 for mental problems.  

December 2006 VAMC mental health treatment records revealed a diagnosis of MST, adjustment disorder with mixed  anxiety and depression.  

January 2007 VAMC VASAT (VA substance abuse treatment program) records revealed he was interested in individual therapy and enrollment in the VASAT PROGRAM.  The diagnosis was adjustment disorder with depression and anxiety.  He had difficulty dealing with emotional distress; and, alcohol dependence.

August 2007 VAMC mental health treatment record revealed a longstanding history of depression.  He noted he had put in a claim for PTSD.  The diagnosis was substance induced mood disorder.

August 2007 VAMC VASAT records revealed worries over a merit protection board decision, financial problems, medical retirement, and sustaining sobriety.  The Veteran's active problems were alcohol dependence in remission, an adjustment disorder mixed, chronic ischemic heart disorder, alcohol dependence, alcohol induced mood disorder, nicotine dependence, anxiety, hypertension, etc.  The diagnosis was alcohol dependence in full remission.  

October 2007 VAMC VASAT records noted the Veteran was noncombat and nonservice connected.  The diagnosis was adjustment disorder with mixed anxiety and depression, substance dependence, in remission, MST, nicotine dependence, and OSA (obstructive sleep apnea).

An April 2008 VAMC record notes that the Veteran was seeing a private provider a Dr. Giordano at Texas Tech who recommended some sort of psychiatric testing for possible brain injury.  He wanted to know if the testing could be done at the VAMC.

The Veteran is competent to attest that he has experienced certain psychiatric symptoms during service and since exit from service.  His reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  See McLendon, supra.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination and opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Therefore, given all of the above, the Board finds that the Veteran should be afforded a VA psychiatric examination to determine if he currently has any psychiatric disorders (including depression, anxiety disorder, etc.) that are related to, had their onset in or were aggravated by service.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

The Veteran has also been undergoing regular treatment from VA. The last VA treatment records in the claims file are from 2008.  More complete and recent treatment records should be obtained, particularly as they may reflect on the nature of the Veteran's current psychiatric disability. See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all available VA psychiatric treatment records for the Veteran (to include from the VAMC VASAT, El Paso) which are not already associated with the claims file.

2. After the above has been accomplished, the RO/AMC should schedule the Veteran for a VA psychiatric examination by an appropriate examiner to determine the current nature and etiology of any psychiatric disorder found to be present.  The examination report is to contain a notation that the examiner reviewed the claims file (including the Veteran's service treatment and service personnel records). The psychiatric examination is to include a review of the Veteran's history (including the very extensive post-service treatment records in the file) and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.

The examiner is asked to offer an opinion as to whether the Veteran developed an acquired psychiatric disorder other than PTSD, to include alcohol induced mood disorder, anxiety, and depression, etc.; if so, please specify the diagnosis (or diagnoses).  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of an acquired psychiatric disorder, other than PTSD: (1) had its onset during service; (2) was caused by any event or incident that occurred during service; (3) was aggravated beyond its natural progression by service or, (4) was manifested within the year following the Veteran's discharge from service in February 1976?
 
A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth. The report of the examination should be associated with the claims file.

3. If the benefits sought remain denied, the RO should issue an appropriate Supplemental Statement of the Case (SSOC), and provide the Veteran and his representative the requisite time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
KRISTI L. GUNN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


